Per Curiam,
The testimony offered in this case shows that plaintiff was *338assaulted on the street and beaten by John Yan Reed, an employee of the Traction Company, defendant; but it clearly appears that in tb e commission of the assault and battery Yan Reed was not acting within the scope of his employment as a motorman of the company, or by the authority or direction of any of its officers or agents. The principle, respondeat superior, has no application to such a purely personal trespass as that disclosed by the evidence prepared. The court was therefore clearly right in refusing to take off the nonsuit.
Judgment affirmed.